DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
 Response to Amendment
The Amendment filed 12/27/2021 has been entered. Claims 1-8 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed 9/24/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “a front casing part” renders claim indefinite because examiner is unclear regarding whether “a front casing part” is same as “a front 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bitdinger et al. (US 5,478,316).
Regarding claim 1, Bitdinger discloses an auto-injector 10 (figure 1) for automatically injecting an active agent (fluid inside element 30), comprising: 
a) an elongated casing 12; 
b) an injection needle 38 connected to an active container 30; 
c) a piston 46 shiftable in the active agent container 30, by a driving spring 56 of the auto-injector 10, to deliver the active agent (fluid inside element 30); 

e) a needle protecting cap 16 for substantially sealing a needle end (end where element 16 is placed on element 10) of the auto-injector 10 prior to use, wherein the needle protecting cap 16 is formed such that when attached to the auto-injector 10, the needle protecting cap 16 prevents the needle protecting tube 28 from being touched (element 16 covers exterior portion as shown in figure 1 hiding the view of element 28 thereby preventing element 28 from being touched), and 
f) wherein a locking member 14 is provided for latching the needle protecting tube 28 and latches (figure 8) the needle protecting tube 28 in a locked position (position shown in figure 8) in which the needle protecting tube 28 substantially surrounds the injection needle 38 after the auto-injector (column 6, lines 22-28) has been lifted from a point of injection such that the needle protecting tube 28 is prevented from being shifted relative to the injection needle (column 6, lines 22-28).

Regarding claim 4, Bitdinger teaches wherein in a latching position (position shown in figure 3 where element 28A is engaged to element 66B), a latching member is capable of preventing (column 4, lines 47-51, column 5, lines 39-45) the driving spring from delivering the active agent, and wherein the needle protecting tube 28 is shiftable into the casing 12 to cause the latching member to be moved to a released position (position where element 28A gets disengaged from element 66B as shown in figure 6) in which the force of the driving spring 56 may be unobstructed (column 5, lines 56-59) on a piston rod 46.



Regarding claim 6, Bitdinger teaches wherein the locking member 14 is configured as a locking sleeve with at least one locking tongue 14A protruding outwards from the locking sleeve 14, wherein when the auto-injector 10 is lifted from the point of injection, the needle protecting tube 28 is shifted back into an initial state (state shown in figure 8) by a force of the compressible spring 40 (column 6, lines 22-28) and a free end (an end of element 14A engaging element 28) of the at least one locking tongue 14A grips behind an end edge (an end edge of element 28 engaging element 14A) of the needle protecting tube 28 such that the needle protecting tube 28 is secured against retracting (column 6, lines 22-28) relative to the active agent container 30 and is locked in the locked position (position shown in figure 8) in which the needle protecting tube 28 substantially surrounds the injection needle 38. 

Regarding claim 7, Bitdinger discloses wherein the end edge of the needle protecting tube 28 is formed between a proximal end (end of element 28 comprising element 28A) and a distal end (end of element 28 that comes in contact with element 16) of the needle protecting tube 28.

Regarding claim 8, Bitdinger teaches a driving part 48 contacts the piston rod 46 and is biased against a piston rod 46 by the driving spring 56 (element 56 is pushing element 48 in the direction where element 46 is present).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitdinger et al. (US 5,478,316) in view of Castellano et al. (US 5,536,249).
Regarding claim 2, Bitdinger teaches wherein the needle protecting cap 16 comprises an outer sleeve (see “OS” in figure 4 below) extending at an end of the casing 12. Bitdinger is silent regarding the needle protecting cap comprises an outer sleeve extending over a front part of the casing.
However, Castellano teaches a design of an injector (figure 5) comprising the needle protecting cap 26 comprising an outer sleeve (sleeve of element 26) extending over a front part (portion of element 16 over which element 26 extends) of the casing 16 for the purpose of having a well-known alternative design configuration to have the cap extending over a front part of the casing (figure 5, column 7, lines 3-5).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the length/diameter of an outer sleeve of the needle protecting cap of Bitdinger to have the outer sleeve extending over a front part of the casing as taught by Castellano for the purpose of having a well-known alternative design configuration to have the cap extending over a front part of the casing (figure 5, column 7, lines 3-5). Examiner further construes that one of ordinary skill in the art when modifying Bitdinger in view of Castellano will modify the length and/or diameter of the outer sleeve of Bitdinger to slider over a portion of the casing of Bitdinger without changing 

    PNG
    media_image1.png
    305
    799
    media_image1.png
    Greyscale

Following is the rejection of claim 3 considering claim 3 being dependent on claim 1.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bitdinger et al. (US 5,478,316) in view of Rand et al. (US 5,137,516).
Regarding claim 3, Bitdinger teaches wherein the auto-injector is a disposable auto-injector (element 10 of Bitdinger could be disposed after single/multiple use) and wherein the casing 12 includes a front casing part 12B and a rear casing part 12A connected by a fixed connection (column 3, lines 62-64). Bitdinger discloses the fixed connection being ultrasonic welding or other suitable procedure (column 3, lines 62-64) but is silent regarding the fixed connection being a fixed latching connection.
However, Rand teaches a design of an injector (figure 1) comprising a front casing part 11 and a rear casing part 11a (figure 3) wherein the front casing part 11 and the rear casing part 11a are connected by a fixed latching connection (column 4, lines 57-60, snap-fit is construed as fixed latching connection) for the purpose of connecting the front casing part and the rear casing part using a well-known alternative fixed latching connection (column 4, lines 57-60).


Following is the rejection of claim 3 considering claim 3 being dependent on claim 2.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bitdinger et al. (US 5,478,316) in view of Castellano et al. (US 5,536,249) and further in view of Rand et al. (US 5,137,516).
Regarding claim 3, Bitdinger teaches wherein the auto-injector is a disposable auto-injector (element 10 of Bitdinger could be disposed after single/multiple use) and wherein the casing 12 includes a front casing part 12B and a rear casing part 12A connected by a fixed connection (column 3, lines 62-64). Bitdinger discloses the fixed connection being ultrasonic welding or other suitable procedure (column 3, lines 62-64) but is silent regarding the fixed connection being a fixed latching connection.
However, Rand teaches a design of an injector (figure 1) comprising a front casing part 11 and a rear casing part 11a (figure 3) wherein the front casing part 11 and the rear casing part 11a are connected by a fixed latching connection (column 4, lines 57-60, snap-fit is construed as fixed latching connection) for the purpose of connecting the front casing part and the rear casing part using a well-known alternative fixed latching connection (column 4, lines 57-60).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to replace the fixed connection of Bitdinger to incorporate a fixed latching connection as taught by Rand for the purpose of connecting the front casing part and the rear .
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
Applicant argues on page 4, line 22-page 6, third paragraph that Bitdinger does not disclose or suggest all of the features of amended claim 1 because Bitdinger fails to disclose the needle protecting tube is prevented from being shifted relative to the injection needle. Applicant argues that engagement between elements 14A and 28B is releasable engagement due to the element 28 forming part of a disposable portion of Bitdinger and the element 14 forming part of a reusable portion. Therefore, applicant argues that element 14 cannot prevent the element 28 from shifting relative to the element 38. Examiner respectfully disagrees. Claim 1 as currently presented do not recite if the needle protecting tube is prevented from being replaced or reuse. The claim only recites that the needle protecting tube is prevented from being shifted relative to the injection needle after the auto-injector has been lifted from a point of injection. Bitdinger also discloses that element 14A prevents element 28 from being shifted relative to the injection needle after the auto-injector has been lifted from a point of injection unless an extra step of disconnection is performed. Therefore, under broadest interpretation, auto-injector of Bitdinger teaches each and every claimed limitation of claim 1 as explained in the rejection of claim 1 above.

Applicant further argues on page 6, fourth paragraph-page 7, line 11 that the combination of Bitdinger and Castellano is improper because the recitation of “a locking member … latches the needle protecting tube in a locked position in which the needle protecting tube substantially surrounds the injection needle after the auto-injector has 

Applicant further argues on page 7, line 12-page 9, line 21 that even if Bitdinger and Castellano combination is proper, modifying Bitdinger to include “an outer sleeve extending over from a front part of the casing” would obscure or interfere with the alignment and assembly of the disposable and reusable parts of the Bitdinger device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/NILAY J SHAH/            Primary Examiner, Art Unit 3783